            1      COOLEY LLP
                   JOHN W. CRITTENDEN (101634)
            2      (jcrittenden@cooley.com)
                   COLETTE GHAZARIAN (322235)
            3      (cghazarian@cooley.com)
                   101 California Street, 5th Floor
            4      San Francisco, CA 94111-5800
                   Telephone: (415) 693-2000
            5      Facsimile: (415) 693-2222

            6      Attorneys for Plaintiff
                   Foundation Capital, LLC
            7
            8
            9
          10
          11                                     UNITED STATES DISTRICT COURT
          12                                    NORTHERN DISTRICT OF CALIFORNIA
          13       FOUNDATION CAPITAL, LLC a California         Case No. 3:19-cv-05481-BLF
                   Limited Liability Company,
          14                                                    [PROPOSED] ORDER GRANTING
                                   Plaintiff,                   PLAINTIFF’S REQUEST FOR
          15                                                    DISMISSAL WITHOUT PREJUDICE
                        v.
          16
                   FOUNDATION CAPITAL, LLC, a Florida
          17       Limited Liability Company
          18                        Defendant.
          19
          20

          21
          22
          23
          24
          25
          26
          27
          28
                                                                                         ORDER GRANTING
  COOLEY LLP                                                                      REQUEST FOR DISMISSAL
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                  CASE NO. 3:19-CV-05481-BLF
            1               The Court, having reviewed the parties’ Notice of Settlement and Request for Dismissal

            2      Without Prejudice, and for good cause appearing, hereby dismisses all claims in this action without

            3      prejudice.

            4

            5      IT IS SO ORDERED

            6
                                 November 21
                   Dated:        ___________, 2019
            7                                                    Hon. Beth L. Freeman
                                                                 United States District Judge
            8

            9
          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
                                                                                                  ORDER GRANTING
  COOLEY LLP                                                                               REQUEST FOR DISMISSAL
ATTORNEYS AT LAW                                                   2.                      CASE NO. 3:19-CV-05481-BLF
 SAN FRANCISCO
